         Case 3:16-md-02741-VC Document 4600 Filed 07/17/19 Page 1 of 1




                              UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA


 IN RE: ROUNDUP PRODUCTS                            MDL No. 2741
 LIABILITY LITIGATION
                                                    Case No. 16-md-02741-VC
 This document relates to:
                                                    PRETRIAL ORDER NO. 162:
 Acosta v. Monsanto Co., 18-cv-1960
                                                    DENYING MOTION TO REMAND IN
                                                    ACOSTA V. MONSANTO CO.

                                                    Dkt. No. 2674



       Construing Acosta’s notice of supplemental authority as a motion to remand, the motion is

denied on timeliness grounds. Acosta filed the motion almost a year after her case was removed,

and a violation of the forum-defendant rule is not a jurisdictional defect. See Lively v. Wild Oats

Markets, Inc., 456 F.3d 933, 942 (9th Cir. 2006); 28 U.S.C. § 1447(c) (setting a 30-day time limit

for motions to remand).

       IT IS SO ORDERED.

Date: July 17, 2019                                          ___________________________
                                                             Honorable Vince Chhabria
                                                             United States District Court
